 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT SNYDER,                                      Case No.: 3:19-cv-01741-LAB-MDD
     CDCR #AC‒9136,
12
                                        Plaintiff,       ORDER DENYING MOTION FOR
13                                                       RECONSIDERATION
     v.
14
                                                         [ECF No. 18]
     KATHLEEN ALLISON, et al.,
15
                                     Defendants.
16
17
18         On December 5, 2019, the Court denied Plaintiff Robert Snyder’s Motion for a
19   Temporary Restraining Order pursuant to Fed. R. Civ. P. 65(b), and simultaneously
20   dismissed his Complaint sua sponte for failing to state a claim pursuant to 28 U.S.C.
21   § 1915A. See ECF No. 9. The Court granted Plaintiff leave to amend and ordered him to
22   do so no later than January 21, 2020. Id. at 9. Instead, on December 20, 2019, Plaintiff
23   filed a Notice of Appeal. See ECF No. 10.
24         While his appeal was pending, he submitted an “Ex Parte Application for
25   Continuance” with the Clerk of this Court. See ECF No. 14. Plaintiff admitted he had “six
26   ongoing cases,” claimed “most of [his] time and energy is consumed by custody
27   harassing him,” and acknowledged “his case [was] currently under review by the 9th
28   Circuit Court of Appeals.” Id. at 2. Plaintiff requested the Court “put the matter over until
                                                     1
                                                                              3:19-cv-01741-LAB-MDD
 1   the conclusion of the [a]ppellate proceedings,” because this case involved just “one of the
 2   many deadlines [he] [wa]s burdened by.” Id.
 3         On January 24, 2020, this Court denied Plaintiff’s request for continuance in light
 4   of Plaintiff’s appeal. See ECF No. 15. The Court further noted that even it had
 5   jurisdiction to consider Plaintiff’s request for an extension of time to comply with the
 6   deadline it previously set for amendment, the reasons he offered in support were
 7   insufficient. See id. at 2 n.1 (citing Forte v. Jones, 2014 WL 7069447, at *3 (E.D. Cal.
 8   Dec. 12, 2014) (noting that plaintiff’s “decision to engage in multiple simultaneous
 9   lawsuits is a matter of choice and the demands on his time and attention in one action do
10   not constitute an excuse for deadlines missed in another action.”); Haywood v. Bedatsky,
11   2007 WL 1412523, *5 (D. Ariz. May 11, 2007) (finding extension of time to serve
12   defendants unwarranted because while plaintiff was proceeding pro se, he “[wa]s not a
13   novice litigator,” and “had filed at least three previous lawsuits against many of the[]
14   same [d]efendants.”)).
15         On January 27, 2020, the Ninth Circuit dismissed Plaintiff’s appeal. See ECF No.
16   16. On February 5, 2020, Plaintiff filed a Motion for Reconsideration of this Court’s
17   January 24, 2020 Order. See ECF No. 18. In it, Plaintiff claims “it isn’t his fault” that
18   “multiple prisons have made concerted efforts” to thwart his meritorious lawsuits, and
19   that he is “surrounded by problems with paltry library time with which to seek solutions.”
20   Id. at 3‒5. Plaintiff specifically claims that “between 12/5/19 & 1/20/20 [he] had 4
21   deadlines from different courts & was allowed no more than 2½ hours per week; enough
22   to work on one case out of four.” Id. at 5. Therefore, he now requests reconsideration of
23   this Court’s January 24, 2020 Order, and additional time in which to file his Amended
24   Complaint. Id. at 6.
25   I.     Motion for Reconsideration
26         The Federal Rules of Civil Procedure do not expressly provide for motions for
27   reconsideration. Where reconsideration of a non-final order is sought, the court has
28   “inherent jurisdiction to modify, alter or revoke it.” United States v. Martin, 226 F.3d
                                                   2
                                                                              3:19-cv-01741-LAB-MDD
 1   1042, 1048-49 (9th Cir. 2000). “The authority of district courts to reconsider their own
 2   orders before they become final, absent some applicable rule or statute to the contrary,
 3   allows them to correct not only simple mistakes, but also decisions based on shifting
 4   precedent, rather than waiting for the time-consuming, costly process of appeal.” Id. at
 5   1049. Thus, S.D. Cal. Civil Local Rule 7.1(i) permits motions for reconsideration
 6   “[w]henever any motion or any application or petition for any order or other relief has
 7   been made to any judge ... has been refused in whole or in part.” S.D. Cal. CivLR 7.1(i).
 8   However, the party seeking reconsideration must show “what new or different facts and
 9   circumstances are claimed to exist which did not exist, or were not shown, upon such
10   prior application.” Id. Local Rule 7.1(i)(2) permits motions for re consideration within
11   “30 days of the entry of the ruling.”
12         A motion for reconsideration filed pursuant to a Local Rule may also be construed
13   as a motion to alter or amend judgment under Rule 59(e). See Osterneck v. Ernst &
14   Whinney, 489 U.S. 169, 174 (1989). But a district court may grant a Rule 59(e) motion
15   only if it “‘is presented with newly discovered evidence, committed clear error, or if there
16   is an intervening change in the controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121
17   (9th Cir. 2014) (citations omitted). Reconsideration is an “extraordinary remedy, to be
18   used sparingly in the interests of finality and conservation of judicial resources.” Kona
19   Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). “A motion to
20   reconsider is not another opportunity for the losing party to make its strongest case,
21   reassert arguments, or revamp previously unmeritorious arguments.” Reeder v. Knapik,
22   2007 WL 2088402, at *2 (S.D. Cal. July 18, 2007); see also Campion v. Old Republic
23   Home Protection Co., Inc., 2011 WL 1935967, at *2 (S.D. Cal. May 20, 2011)
24   (“[R]econsideration may not be used to get a second bite at the apple.”)
25         Here, Plaintiff’s request is timely; however, he points to no mistake, no new facts,
26   and no new circumstance to justify reconsideration of this Court’s January 24, 2020
27   Order. That Order simply denied his request for a continuance pending an appeal that was
28   not yet final. See ECF No. 15. And while the Ninth Circuit has since dismissed his
                                                  3
                                                                             3:19-cv-01741-LAB-MDD
 1   appeal, nothing in Plaintiff’s current Motion suggests this Court erred at all, let alone
 2   committed a “clear error” when it denied his January 23, 2020 application. “To be clearly
 3   erroneous, a decision must [be] more than just maybe or probably wrong; it must be dead
 4   wrong.” Campion, 2011 WL 1935967, at *1 (internal quotation omitted).
 5   II.   Conclusion and Order
 6         Accordingly, to the extent Plaintiff seeks reconsideration of this Court’s January
 7   24, 2020 Order, his Motion for Reconsideration [ECF No. 18] is DENIED. However, in
 8   light of Plaintiff’s pro se status, and in view of the limitations necessarily inherent to his
 9   continued incarceration, the Court will exercise its discretion and GRANT Plaintiff an
10   extension of time in which to re-open this case by filing an Amended Complaint.1
11         The Amended Complaint must be filed with the Court on or before Monday,
12   April 6, 2020. It must address all the deficiencies of pleading previously identified in the
13   Court’s December 5, 2019 Order (ECF No. 9), and must be complete by itself without
14   reference to his original Complaint. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v.
15   Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
16   pleading supersedes the original.”); Lacey v. Maricopa Cnty, 693 F.3d 896, 928 (9th Cir.
17   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
18   amended pleading may be “considered waived if not repled.”). Plaintiff may add no
19   Defendants and plead no additional causes of action unrelated to the claims set forth in
20   his original pleading. See Fed. R. Civ. P. 20(a)(2).
21         Should Plaintiff fail to file his Amended Complaint on or before April 6, 2020, the
22   Court will enter a final Order dismissing the case with prejudice based on his failure to
23
24
     1
25    Plaintiff should assume no further extensions of time will be granted. See, e.g., Rosenblum
     v. Ellis, No. 1:05-CV-01473-LJO-GSA-PC, 2010 WL 2471148, at *2 (E.D. Cal. June 10,
26   2010) (advising pro se prisoner that the “lack of access to the law library is not sufficient
27   grounds for a motion for extension of time in which to file an amended complaint.”); id.
     (“The amended complaint does not require legal analysis. Plaintiff must simply allege the
28   facts that entitle him to relief, and state the legal cause of action for each claim.”).
                                                    4
                                                                                3:19-cv-01741-LAB-MDD
 1   state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See Lira v. Herrera,
 2   427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the
 3   opportunity to fix his complaint, a district court may convert the dismissal of the
 4   complaint into dismissal of the entire action.”); Edwards v. Marin Park, 356 F.3d 1058,
 5   1065 (9th Cir. 2004) (“The failure of the plaintiff eventually to respond to the court’s
 6   ultimatum–either by amending the complaint or by indicating to the court that it will not
 7   do so–is properly met with the sanction of a Rule 41(b) dismissal.”).
 8         IT IS SO ORDERED.
 9
10   Dated: March 3, 2020
11                                               Hon. Larry Alan Burns
                                                 Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
                                                                             3:19-cv-01741-LAB-MDD
